Title: From George Washington to Nicholas Lewis, 16 November 1793
From: Washington, George
To: Lewis, Nicholas


          
            Sir,
            Germantown [Pa.] 16th Novemr 1793.
          
          While I acknowledge that all power is derived from the people, and that the Federal
            Government has been instituted for their happiness, I cannot but unite in the attachment
            expressed by the freemen of Albemarle to the Constitution of the U. States. Harmony with foreign Nations is a blessing which we ought to
            prize & to cherish; & from a desire of cultivating it the proclamation was
              issued. Such a measure became the more eligible, as
            it neither cancelled nor weakened our obligations to the French Nation.
          
            Go. Washington
          
        